Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2017/066378.
The response filed on February 2, 2021 has been entered.
Claims 1-7, 14-15, and 26-31 are pending.

Election/Restrictions
Applicant’s election of Group I with a species election of SEQ ID NO:2 (MP85) as the first polypetpides and SEQ ID NO:5 (MP9) as the second polypeptide in the reply filed on February 2, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2021.

Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 62/357,664, filed 07/01/2016 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 15 and claims 3-7 and 14 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2 and 15 recite the phrase “a first polypeptide composition comprises the first polypeptide and a fist recombinant host cell that expressed the first polypeptide” or “second polypeptide composition comprises the second polypeptide having glucoamylase activity and a second recombinant host cell that expresses the second polypeptide”.  The metes and bounds of the phrase in the context of the above claims are not clear to the Examiner. It is unclear as to how a polypeptide composition comprises of host cells.  Clarification is requested.  This rejection can be overcome by amending the claims to recite “polypeptide composition comprises a …polypeptide expressed by a recombinant host cell..”, for example.	

Claims 1 and 6 and claims 2-5, 7, and 14-15 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recite the conjunction “and” between the five clauses of the first polypeptide/alpha-amylase and between the three clauses of the glucoamylase. The metes and bounds of the phrase in the context of the above claims are not clear to the Examiner. It is unclear as to how a polypeptide can have the amino acid sequence of SEQ ID NO:2 and at least 70% sequence identity the first alpha-amylase or how a polypeptide can have the amino acid sequence of SEQ ID NO:5 and at least 70% sequence identity with the glucoamylase polypeptide.  Clarification is requested. This rejection can be overcome by amending the claims to recite the conjunction “or” between the clauses, for example.	

Claims 1 and 6 and claims 2-5, 7, and 14-15 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recite the phrase “the alpha-amylase variant.. fragment.. has at least 70% amino acid sequence identity with the alpha-amylase polypeptide” or  “the glucoamylase variant..fragment.. has at least 70% amino acid sequence identity with the glucoamylase polypeptide”. The metes and bounds of the phrase in the context of 

Claims 6 and claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 15 recite “first polypeptide composition .. further comprises a second polypeptide composition” or “first polypeptide composition.. in which the second polypeptide composition”.  The metes and bounds of the phrase in the context of the above claims are not clear to the Examiner. Claim 1, from which claims 6 and 15 depends from, recites in the preamble that the intended use of the first polypeptide composition is in combination with a second polypeptide having glucoamylase activity.  Therefore, it is unclear how a first polypeptide composition comprising an alpha-amylase comprises a composition comprising a glucoamylase.  The recitation of two compositions is confusion.  Clarification is requested.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the claims have been broadly interpreted to encompass (A) a first polypeptide composition comprising (i) any alpha-amylase, any alpha-amylase variant, or any alpha-amylase fragment, (ii) any alpha-amylase variant or alpha-amylase fragment having at least 70% sequence identity, or (iii) any alpha-amylase in purified form or a host cell, yeast cell, or S. cerevisiae cell comprising any genetic modification or expressing any alpha-amylase or (B) the first polypeptide composition of (A) further comprising (iv) any glucoamylase, any glucoamylase variant, or any glucoamylase fragment, (v) any glucoamylase variant or glucoamylase fragment having at least 70% sequence identity, (vi) a glucoamylase having the amino acid sequence of SEQ ID NO:5, (vii) any genetic modification for reducing production of any native enzymes that function to produce glycerol or regulate glycerol synthesis, any genetic modification for production of any glucoamylase, or any 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “alph-amylase”, “glucoamylase”, “genetic modification allowing production of the alpha-amylase”, “genetic modification for reducing production of one or more native enzymes that function to produce glycerol or regulate glycerol synthesis”, “genetic modification for allowing production the second polypeptide having glucoamylase activity, and “genetic modification for reducing production of one or more native enzymes that function to catabolize formate” fails to provide a sufficient 
The specification is limited to an enzyme composition comprising the alpha-amylase having the amino acid sequence of SEQ ID NO:2 (and SEQ ID NO:1, 7, or 8, which are specific variants of SEQ ID NO:2) and the glucoamylase of SEQ ID NO:5 or 6, wherein the alpha-amylase is in purified form or expressed from a host cell comprising a polynucleotide encoding said alpha-amylase and/or said glucoamylase.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the example described above is not enough and does not constitute a representative number of species to describe the whole genus comprising of any alpha-amylase, genus comprising any glucoamylase, and genus of cells comprising any genetic modifications.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 70% sequence identity with SEQ ID NO:2 or 5.  However, there is 
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for alpha-amylase activity or glucoamylase activity, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is not general knowledge in the art about alpha-amylase activity or glucoamylase activity to suggest that general similarity of structure confers said activity.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-7 and 14-15. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 

Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the claims have been broadly interpreted to encompass (A) a first polypeptide composition comprising (i) any alpha-amylase, any alpha-amylase variant, or any alpha-amylase fragment, (ii) any alpha-amylase variant or alpha-amylase fragment having at least 70% sequence S. cerevisiae cell comprising any genetic modification or expressing any alpha-amylase or (B) the first polypeptide composition of (A) further comprising (iv) any glucoamylase, any glucoamylase variant, or any glucoamylase fragment, (v) any glucoamylase variant or glucoamylase fragment having at least 70% sequence identity, (vi) a glucoamylase having the amino acid sequence of SEQ ID NO:5, (vii) any genetic modification for reducing production of any native enzymes that function to produce glycerol or regulate glycerol synthesis, any genetic modification for production of any glucoamylase, or any genetic modification for reducing production of any native enzymes that function to catabolize formate, or (viii) any glucoamylase in purified form or a host cell expressing any glucoamylase.  Therefore, the claims are drawn to a polypeptide composition comprising any alpha-amylase having unknown structure, any glucoamylase having unknown structure, and any host cell having unknown structure.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of alpha-amylases, glucoamylase and genetically modified cells.  In the instant case, the specification is limited to an enzyme composition comprising the alpha-amylase having the amino acid sequence of SEQ ID NO:2 (and SEQ ID NO:1, 7, or 8, which are specific variants of SEQ ID NO:2) and the glucoamylase of SEQ ID NO:5 or 6, wherein the alpha-amylase is in purified form or expressed from a host cell comprising a polynucleotide encoding said alpha-amylase and/or said glucoamylase.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.

In the absence of: (a) rational and predictable scheme for making an enzyme composition comprising any alpha-amylase having unknown structure, any glucoamylase having unknown structure, and any host cell having unknown structure, and (b) a correlation between structure and the function of having alpha-amylase activity or glucoamylase activity, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have alpha-amylase activity or glucoamylase activity and genetically modified cells having the characteristics recited in claims 1, 7, and 15.   While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any alpha-amylase having unknown structure, any glucoamylase having unknown structure, and any host cell having unknown structure or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:2 or 5 other that can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having alpha-amylase activity or glucoamylase activity, respectively, (2) which segments of the polypeptide of SEQ ID NO:2 or 5 are essential for having alpha-amylase activity or glucoamylase activity, respectively, and (3) the general tolerance of the polypeptide of SEQ ID NO:2 or 5 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the disclosure of an enzyme composition comprising the alpha-amylase having the amino acid sequence of SEQ ID NO:2 (and SEQ ID NO:1, 7, or 8, which are specific variants of SEQ ID NO:2) and the glucoamylase of SEQ ID NO:5 or 6, wherein the alpha-amylase is in purified form or expressed from a host cell comprising a polynucleotide encoding said alpha-amylase and/or said glucoamylase.   No correlation between structure and function of any polypeptide having alpha-amylase activity or glucoamylase activity or any genetically modified cells having the properties recited in claims 1, 7, and 15 has been presented.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-7 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Zyl (WO 2011/128712 – form PTO-1449 or US 9,243,256 – form PTO-892.  US 9,243,256 is used for specific passages of Van Zyl).
Regarding claim 1, Van Zyl discloses a composition comprising an alpha-amylase for use in combination with a glucoamylase on raw starch (abstract and Column 3, lines 6-44).  Regarding claims 2-5, the composition of Van Zyl comprises a S. cerevisiae host cell expressing the alpha-amylase (Column 3, lines 14-33).  Regarding claim 6, the composition of Van Zyl further comprises a glucoamylase (Column 3, lines 6-44).  Since the glucoamylase variant/fragment having at least 70% sequence identity of claim 6 of the instant application is not reference by any specific SEQ ID NO:, the claim reads on any glucoamylase, such as the Thermomyces lanuginoses glucoamylase comprised in the composition of Van Zyl.   Regarding claims 7 and 15, the composition of Van Zyl comprises a cell expressing the glucoamylase (Column 3, lines 14-33).   
Therefore, the reference of Van Zyl anticipates claims 1-7 and 15.

Claim(s) 1-7 and 15 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Brevnova (US 2016/0068850 – form PTO-892 or US 10,294,484 – form PTO-892.  US 2016/0068850 is used for specific passages of Brevnova).
Regarding claim 1, Brevnova discloses a composition comprising an alpha-amylase (SEQ ID NO:498) having 89% sequence identity to the alpha-amylase of SEQ ID NO:2 of the instant application for use in combination with a glucoamylase on raw S. cerevisiae host cell expressing the alpha-amylase (claim 130).  Regarding claim 6, the composition of Brevnova comprises a glucoamylase (SEQ ID NO:445) having 100% sequence identity to the glucoamylase of SEQ ID NO:5 of the instant application (claim 130 and see the sequence alignment below).  Regarding claims 7 and 15, the composition of Brevnova comprises a cell expressing the glucoamylase, wherein the cell comprises a genetic modification reducing production of an enzyme that functions to produce glycerol (claims 130 and 153).   
Therefore, the reference of Brevnova anticipates claims 1-7 and 15.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

1-7 and 15 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Brevnova (US 2014/0308724 – form PTO-892, US 9,206,444 – form PTO-892, or  WO 2011/153516 – form PTO-1449.  WO 2011/153516 is used for specific passages of Brevnova).
Regarding claim 1, Brevnova discloses a composition comprising a Bacillus alpha-amylase for use in combination with a glucoamylase (SEQ ID NO:445) on raw starch (abstract, [0039]-[0043], [0180], and claims 54-55).  Regarding claims 2-5, the composition of Brevnova comprises a S. cerevisiae host cell expressing the alpha-amylase ([0185]-[0186], [0236], and [0238]).  Regarding claim 6, the composition of Brevnova comprises a glucoamylase (SEQ ID NO:445) having 100% sequence identity to the glucoamylase of SEQ ID NO:5 of the instant application (claim 54 and see the sequence alignment below).  Regarding claims 7 and 15, the composition of Brevnova comprises a cell expressing the glucoamylase, wherein the cell comprises a genetic modification reducing production of an enzyme that functions to produce glycerol (claims 54-55, [0185]-[0186], [0236], [0238], and [0320]-[0325]).  
Therefore, the reference of Brevnova anticipates claims 1-7 and 15.
The applied reference (US 9,206,444) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Zyl (WO 2011/128712 – form PTO-1449 or US 9,243,256 – form PTO-892.  .
Regarding claim 1, Van Zyl discloses a composition comprising an alpha-amylase for use in combination with a glucoamylase on raw starch (abstract and Column 3, lines 6-44).  Regarding claims 2-5, the composition of Van Zyl comprises a S. cerevisiae host cell expressing the alpha-amylase (Column 3, lines 14-33).  Regarding claim 6, the composition of Van Zyl further comprises a glucoamylase (Column 3, lines 6-44).  Regarding claims 7 and 15, the composition of Van Zyl comprises a cell expressing the glucoamylase (Column 3, lines 14-33).   
Van Zyl does not disclose an alpha-amylase having the amino acid sequence of SEQ ID NO:2 of the instant application or a glucoamylase having the amino acid sequence of SEQ ID NO:5 of the instant application.  However, both enzymes were known in the art.
Chen discloses an alpha-amylase having 100% sequence identity to the amino acid sequence of SEQ ID NO:2 of the instant application (see pages 1-2 and the sequence alignment below).  Hostinova discloses a glucoamylase having 100% sequence identity to the amino acid sequence of SEQ ID NO:5 of the instant application (see pages 1-2 and the sequence alignment below).  
Therefore, combining the teachings of Van Zyl, Chen and Hostinova, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzyme with other known alpha-amylases and glucoamylases, such as the alpha-amylase of Chen and the S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.
Therefore, the above references render claims 1-7 and 14-15 prima facie obvious


Claims 1-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brevnova (US 2014/0308724 – form PTO-892, US 9,206,444 – form PTO-892, or  WO 2011/153516 – form PTO-1449.  WO 2011/153516 is used for specific passages of Brevnova) and Chen (A7Z151_BACA2. UniProtKB Database. 2015 – cited previously on form PTO-892).
Regarding claim 1, Brevnova discloses a composition comprising an Bacillus alpha-amylase for use in combination with a glucoamylase (SEQ ID NO:445) on raw starch (abstract, [0039]-[0043], [0180], and claims 54-55).  Regarding claims 2-5, the composition of Brevnova comprises a S. cerevisiae host cell expressing the alpha-amylase ([0185]-[0186], [0236], and [0238]).  Regarding claim 6, the composition of Brevnova comprises a glucoamylase (SEQ ID NO:445) having 100% sequence identity to the glucoamylase of SEQ ID NO:5 of the instant application (claim 54 and see the sequence alignment below).  Regarding claims 7 and 15, the composition of Brevnova 
Brevnova does not disclose an alpha-amylase having the amino acid sequence of SEQ ID NO:2 of the instant application.  However, said alpha-amylase was known in the art.
Chen discloses an alpha-amylase having 100% sequence identity to the amino acid sequence of SEQ ID NO:2 of the instant application (see pages 1-2 and the sequence alignment below).  
Therefore, combining the teachings of Brevnova and Chen, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzyme with other known alpha-amylases, such as the alpha-amylase of Chen, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum composition for degrading starch.  One of ordinary skill in the art would have had a reasonable expectation of success since Brevnova discloses a composition comprising an alpha-amylase and a glucoamylase and S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.
Therefore, the above references render claims 1-7 and 14-15 prima facie obvious.

s 1-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brevnova (US 2016/0068850 – form PTO-892 or US 10,294,484 – form PTO-892.  US 2016/0068850 is used for specific passages of Brevnova) and Chen (A7Z151_BACA2. UniProtKB Database. 2015 – cited previously on form PTO-892).
Regarding claim 1, Brevnova discloses a composition comprising an alpha-amylase (SEQ ID NO:498) having 89% sequence identity to the alpha-amylase of SEQ ID NO:2 of the instant application for use in combination with a glucoamylase on raw starch (abstract and claims 130 and 147-150 and see the sequence alignment below).  Regarding claims 2-5, the composition of Brevnova comprises a S. cerevisiae host cell expressing the alpha-amylase (claim 130).  Regarding claim 6, the composition of Brevnova comprises a glucoamylase (SEQ ID NO:445) having 100% sequence identity to the glucoamylase of SEQ ID NO:5 of the instant application (claim 130 and see the sequence alignment below).  Regarding claims 7 and 15, the composition of Brevnova comprises a cell expressing the glucoamylase, wherein the cell comprises a genetic modification reducing production of an enzyme that functions to produce glycerol (claims 130 and 153).   Brevnova does not disclose an alpha-amylase having the amino acid sequence of SEQ ID NO:2 of the instant application.  However, said alpha-amylase was known in the art.
Chen discloses an alpha-amylase having 100% sequence identity to the amino acid sequence of SEQ ID NO:2 of the instant application (see pages 1-2 and the sequence alignment below).  
Therefore, combining the teachings of Brevnova and Chen, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.
Therefore, the above references render claims 1-7 and 14-15 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,294,484 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-7 and 15 of the instant application and claims 1-26 of the reference patent are both directed to a composition comprising an alpha-amylase and a glucoamylase expressed by a S. cerevisiae cell and optionally comprising a genetic modification reducing .  

Claims 1-7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,206,444 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-7 and 15 of the instant application and claims 1-28 of the reference patent are both directed to a composition comprising an alpha-amylase and a glucoamylase expressed by a S. cerevisiae cell and optionally comprising a genetic modification reducing production of an enzyme that functions to produce glycerol.  The glucoamylase of SEQ ID NO:445 of the reference patent is 100% identical to the glucoamylase of SEQ ID NO:5 of the instant application.  Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-7 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,294,484 (reference patent) in view of Chen (A7Z151_BACA2. UniProtKB Database. 2015 – cited previously on form PTO-892).
S. cerevisiae cell and optionally comprising a genetic modification reducing production of an enzyme that functions to produce glycerol.  The glucoamylase of SEQ ID NO:445 of the reference patent is 100% identical to the glucoamylase of SEQ ID NO:5 of the instant application.  
However, the claims of the reference patent do not recite an alpha-amylase having the amino acid sequence of SEQ ID NO:2 of the instant application. However, Chen discloses an alpha-amylase having 100% sequence identity to the amino acid sequence of SEQ ID NO:2 of the instant application (see pages 1-2 and the sequence alignment below).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1-26 of the reference patent to replace the prior art enzyme with other known alpha-amylases, such as the alpha-amylase of Chen, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum composition for degrading starch.  One of ordinary skill in the art would have had a reasonable expectation of success since the reference patent discloses a composition comprising S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-7 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,206,444 (reference patent) in view of Chen (A7Z151_BACA2. UniProtKB Database. 2015 – cited previously on form PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-7 and 15 of the instant application and claims 1-28 of the reference patent are both directed to a composition comprising an alpha-amylase and a glucoamylase expressed by a S. cerevisiae cell and optionally comprising a genetic modification reducing production of an enzyme that functions to produce glycerol.  The glucoamylase of SEQ ID NO:445 of the reference patent is 100% identical to the glucoamylase of SEQ ID NO:5 of the instant application.  
However, the claims of the reference patent do not recite an alpha-amylase having the amino acid sequence of SEQ ID NO:2 of the instant application. However, Chen discloses an alpha-amylase having 100% sequence identity to the amino acid sequence of SEQ ID NO:2 of the instant application (see pages 1-2 and the sequence alignment below).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1-28 of the S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.
Therefore, the conflicting claims are not patentably distinct from each other.  

Conclusion

	Claims 1-7, 14-15, and 26-31 are pending.

	Claims 26-31 are withdrawn. 

	Claims 1-7 and 14-15 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            

Sequence alignment between the alpha-amylase of SEQ ID NO:2 of the instant application (“Qy”) and the alpha-amylase of SEQ ID NO:498 of Brevnova US 10,294,484 (“Db”).

US-14-936-840-498
; Sequence 498, Application US/14936840
; Patent No. 10294484
; GENERAL INFORMATION
;  APPLICANT: BREVNOVA, Elena
;  APPLICANT:McBRIDE, John
;  APPLICANT:WISWALL, Erin
;  APPLICANT:HAU, Heidi
;  APPLICANT:WENGER, Kevin
;  APPLICANT:CAIA ZZA, Nicky
;  APPLICANT:ARGYROS, Aaron
;  APPLICANT:AGBOGBO, Frank
;  APPLICANT:RICE, Charles
;  APPLICANT:BARRETT, Trisha
;  APPLICANT:BARDSLEY, John
;  APPLICANT:FOSTER, Abbie
;  APPLICANT:WARNER, Anne
;  APPLICANT:MELLON, Mark
;  APPLICANT:SKINNER, Ryan
;  APPLICANT:SHIKHARE, Indraneel
;  APPLICANT:DEN HAAN, Riaan
;  APPLICANT:GANDHI, Chhayal
;  APPLICANT:BELCHER, Alan
;  APPLICANT:RAJGARHIA, Vineet
;  APPLICANT:TRIPATHI, Shital
;  APPLICANT:STONEHOUSE, Emily
;  APPLICANT:XU, Haowen
;  APPLICANT:CHIU, Yin-Ying
;  APPLICANT:GOSSELIN, Jennifer
;  APPLICANT:DELEAULT, Kristen M.
;  APPLICANT:FROEHLICH, Allan C.
;  TITLE OF INVENTION: Yeast Expressing Saccharolytic Enzymes for Consolidated
;  TITLE OF INVENTION:Bioprocessing Using Starch and Cellulose
;  FILE REFERENCE: 115235-212
;  CURRENT APPLICATION NUMBER: US/14/936,840
;  CURRENT FILING DATE: 2015-11-10
;  PRIOR APPLICATION NUMBER: 14/178,653
;  PRIOR FILING DATE: 2014-02-12
;  PRIOR APPLICATION NUMBER: US 13/701,652
;  PRIOR FILING DATE: 2013-08-07
;  PRIOR APPLICATION NUMBER: PCT/US11/39192
;  PRIOR FILING DATE: 2011-03-06
;  PRIOR APPLICATION NUMBER: US 61/420,142
;  PRIOR FILING DATE: 2010-06-12
;  PRIOR APPLICATION NUMBER: PCT/US2011/039192
;  PRIOR FILING DATE: 2011-06-03
;  PRIOR APPLICATION NUMBER: US 61/351,165
;  PRIOR FILING DATE: 2010-06-03
;  NUMBER OF SEQ ID NOS: 555
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 498
;  LENGTH: 659
;  TYPE: PRT
;  ORGANISM: Bacillus subtilis amyE Alpha amylase
US-14-936-840-498

  Query Match             88.9%;  Score 3003;  DB 1;  Length 659;

  Matches  551;  Conservative   38;  Mismatches   44;  Indels    0;  Gaps    0;

Qy          1 GPAAANAETANKSNKVTASSVKNGTILHAWNWSFNTLTQNMKDIRDAGYAAIQTSPINQV 60
              |||||:||||||||::|| |:|:||||||||||||||  ||||| |||| ||||||||||
Db         27 GPAAASAETANKSNELTAPSIKSGTILHAWNWSFNTLKHNMKDIHDAGYTAIQTSPINQV 86

Qy         61 KEGNQGDKSMRNWYWLYQPTSYQIGNRYLGTEQEFKDMCAAAEKYGVKVIVDAVINHTTS 120
              |||||||||| |||||||||||||||||||||||||:||||||:||:|||||||||||||
Db         87 KEGNQGDKSMSNWYWLYQPTSYQIGNRYLGTEQEFKEMCAAAEEYGIKVIVDAVINHTTS 146

Qy        121 DYGAISDEIKRIPNWTHGNTQIKNWSDRWDVTQNSLLGLYDWNTQNTEVQVYLKRFLERA 180
              || |||:|:| ||||||||||||||||||||||||||||||||||||:|| ||||||:||
Db        147 DYAAISNEVKSIPNWTHGNTQIKNWSDRWDVTQNSLLGLYDWNTQNTQVQSYLKRFLDRA 206

Qy        181 LNDGADGFRYDAAKHIELPDDGNYGSQFWPNITNTSAEFQYGEILQDSASRDTAYANYMN 240
              |||||||||:||||||||||||:||||||||||||||||||||||||||||| ||||||:
Db        207 LNDGADGFRFDAAKHIELPDDGSYGSQFWPNITNTSAEFQYGEILQDSASRDAAYANYMD 266

Qy        241 VTASNYGHSIRSALKNRNLSVSNISHYASDVSADKLVTWVESHDTYANDDEESTWMSDDD 300
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db        267 VTASNYGHSIRSALKNRNLGVSNISHYASDVSADKLVTWVESHDTYANDDEESTWMSDDD 326

Qy        301 IRLGWAVIGSRSGSTPLFFSRPEGGGNGVRFPGKSQIGDRGSALFKDQAITAVNTFHNVM 360
              |||||||| ||||||||||||||||||||||||||||||||||||:|||||||| |||||
Db        327 IRLGWAVIASRSGSTPLFFSRPEGGGNGVRFPGKSQIGDRGSALFEDQAITAVNRFHNVM 386

Qy        361 AGQPEELSNPNGNNQVFMNQRGSKGVVLANAGSSSVTINTSAKLPDGRYDNRAGAGSFQV 420
              |||||||||||||||:||||||| ||||||||||||:|||: |||||||||:||||||||
Db        387 AGQPEELSNPNGNNQIFMNQRGSHGVVLANAGSSSVSINTATKLPDGRYDNKAGAGSFQV 446

Qy        421 ANGKLTGTINARSAAVLYPDDIGNAPHVFLENYQTGAVHSFNDQLTVTLRANAKTTKAVY 480
               :||||||||||| ||||||||  |||||||||:||  ||||||||:||||:| ||||||
Db        447 NDGKLTGTINARSVAVLYPDDIAKAPHVFLENYKTGVTHSFNDQLTITLRADANTTKAVY 506

Qy        481 QINNGQQTAFKDGDRLTIGKGDPIGTTYNIKLTGTNGEGAARTQEYTFVKKDPSQTNIIG 540
              ||||| :|||||||: ||||||| | || | | ||| :|  ||::|:|||:||:    ||
Db        507 QINNGPETAFKDGDQFTIGKGDPFGKTYTIMLKGTNSDGVTRTEKYSFVKRDPASAKTIG 566

Qy        541 YQNPDHWGQVNAYIYKHDGGRAIELTGSWPGKAMTKNANGMYTLTLPENTDTANAKVIFN 600
              ||||:|| ||||||||||| | |||||||||| |||||:|:|||||| :||| |||||||
Db        567 YQNPNHWSQVNAYIYKHDGSRVIELTGSWPGKPMTKNADGIYTLTLPADTDTTNAKVIFN 626

Qy        601 NGSAQVPGQNQPGFDYVQNGLYNNSGLNGYLPH 633
              ||||||||||||||||| |||||:|||:| |||
Db        627 NGSAQVPGQNQPGFDYVLNGLYNDSGLSGSLPH 659


Sequence alignment between the glucoamylase of SEQ ID NO:5 of the instant application (“Qy”) and the glucoamylase of SEQ ID NO:445 of Brevnova US 10,294,484 (“Db”).

US-14-936-840-445
; Sequence 445, Application US/14936840
; Patent No. 10294484
; GENERAL INFORMATION
;  APPLICANT: BREVNOVA, Elena
;  APPLICANT:McBRIDE, John
;  APPLICANT:WISWALL, Erin
;  APPLICANT:HAU, Heidi
;  APPLICANT:WENGER, Kevin
;  APPLICANT:CAIA ZZA, Nicky

;  APPLICANT:AGBOGBO, Frank
;  APPLICANT:RICE, Charles
;  APPLICANT:BARRETT, Trisha
;  APPLICANT:BARDSLEY, John
;  APPLICANT:FOSTER, Abbie
;  APPLICANT:WARNER, Anne
;  APPLICANT:MELLON, Mark
;  APPLICANT:SKINNER, Ryan
;  APPLICANT:SHIKHARE, Indraneel
;  APPLICANT:DEN HAAN, Riaan
;  APPLICANT:GANDHI, Chhayal
;  APPLICANT:BELCHER, Alan
;  APPLICANT:RAJGARHIA, Vineet
;  APPLICANT:TRIPATHI, Shital
;  APPLICANT:STONEHOUSE, Emily
;  APPLICANT:XU, Haowen
;  APPLICANT:CHIU, Yin-Ying
;  APPLICANT:GOSSELIN, Jennifer
;  APPLICANT:DELEAULT, Kristen M.
;  APPLICANT:FROEHLICH, Allan C.
;  TITLE OF INVENTION: Yeast Expressing Saccharolytic Enzymes for Consolidated
;  TITLE OF INVENTION:Bioprocessing Using Starch and Cellulose
;  FILE REFERENCE: 115235-212
;  CURRENT APPLICATION NUMBER: US/14/936,840
;  CURRENT FILING DATE: 2015-11-10
;  PRIOR APPLICATION NUMBER: 14/178,653
;  PRIOR FILING DATE: 2014-02-12
;  PRIOR APPLICATION NUMBER: US 13/701,652
;  PRIOR FILING DATE: 2013-08-07
;  PRIOR APPLICATION NUMBER: PCT/US11/39192
;  PRIOR FILING DATE: 2011-03-06
;  PRIOR APPLICATION NUMBER: US 61/420,142
;  PRIOR FILING DATE: 2010-06-12
;  PRIOR APPLICATION NUMBER: PCT/US2011/039192
;  PRIOR FILING DATE: 2011-06-03
;  PRIOR APPLICATION NUMBER: US 61/351,165
;  PRIOR FILING DATE: 2010-06-03
;  NUMBER OF SEQ ID NOS: 555
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 445
;  LENGTH: 515
;  TYPE: PRT
;  ORGANISM: Saccharomycopsis fibuligera Glucoamylase
US-14-936-840-445

  Query Match             100.0%;  Score 2710;  DB 1;  Length 515;
  Best Local Similarity   100.0%;  
  Matches  515;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60

Qy         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120

Qy        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180

Qy        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240

Db        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240

Qy        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300

Qy        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360

Qy        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420

Qy        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480

Qy        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515
              |||||||||||||||||||||||||||||||||||
Db        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515


Sequence alignment between the glucoamylase of SEQ ID NO:5 of the instant application (“Qy”) and the glucoamylase of SEQ ID NO:445 of Brevnova US 9,206,444 (“Db”).

US-14-178-653A-445
; Sequence 445, Application US/14178653A
; Patent No. 9206444
; GENERAL INFORMATION
;  APPLICANT: BRENOVA, Elena
;  APPLICANT:McBRIDE, John
;  APPLICANT:WISWALL, Erin
;  APPLICANT:HAU, Heidi
;  APPLICANT:WENGER, Kevin
;  APPLICANT:CAIA ZZA, Nicky
;  APPLICANT:ARGYROS, Aaron
;  APPLICANT:AGBOGBO, Frank
;  APPLICANT:RICE, Charles
;  APPLICANT:BARRETT, Trisha
;  APPLICANT:BARDSLEY, John
;  APPLICANT:FOSTER, Abbie
;  APPLICANT:WARNER, Anne
;  APPLICANT:MELLON, Mark
;  APPLICANT:SKINNER, Ryan
;  APPLICANT:SHIKHARE, Indraneel
;  APPLICANT:DEN HAAN, Riaan
;  APPLICANT:GANDHI, Chhayal
;  APPLICANT:BELCHER, Alan
;  APPLICANT:RAJGARHIA, Vineet
;  APPLICANT:TRIPATHI, Shital
;  APPLICANT:STONEHOUSE, Emily
;  APPLICANT:XU, Haowen
;  APPLICANT:CHIU, Yin-Ying
;  APPLICANT:GOSSELIN, Jennifer
;  APPLICANT:DELEAULT, Kristen M.
;  APPLICANT:FROEHLICH, Allan C.
;  TITLE OF INVENTION: Yeast Expressing Saccharolytic Enzymes for Consolidated
;  TITLE OF INVENTION:Bioprocessing Using Starch and Cellulose
;  FILE REFERENCE: 2608.0490003/PAJ/RWP/EJH

;  CURRENT FILING DATE: 2014-02-12
;  PRIOR APPLICATION NUMBER: US 13/701,652
;  PRIOR FILING DATE: 2013-08-07
;  PRIOR APPLICATION NUMBER: US 61/420,142
;  PRIOR FILING DATE: 2010-06-12
;  PRIOR APPLICATION NUMBER: PCT/US2011/039192
;  PRIOR FILING DATE: 2011-06-03
;  PRIOR APPLICATION NUMBER: US 61/351,165
;  PRIOR FILING DATE: 2010-06-03
;  NUMBER OF SEQ ID NOS: 555
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 445
;  LENGTH: 515
;  TYPE: PRT
;  ORGANISM: Saccharomycopsis fibuligera Glucoamylase
US-14-178-653A-445

  Query Match             100.0%;  Score 2710;  DB 9;  Length 515;
  Best Local Similarity   100.0%;  
  Matches  515;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60

Qy         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120

Qy        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180

Qy        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240

Qy        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300

Qy        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360

Qy        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420

Qy        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480

Qy        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515
              |||||||||||||||||||||||||||||||||||
Db        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515





Sequence alignment between the glucoamylase of SEQ ID NO:5 of the instant application (“Qy”) and the glucoamylase of SEQ ID NO:445 of Brevnova WO 2011/153516 (“Db”).

AZQ23562
ID   AZQ23562 standard; protein; 515 AA.
XX
AC   AZQ23562;
XX
DT   19-JAN-2012  (first entry)
XX
DE   Saccharomycopsis fibuligera cellulase protein, SEQ ID 445.
XX
KW   bioalcohol; biomass; cellulase; cellulose; ethanol; fermentation;
KW   genetically engineered microorganism; BOND_PC; glucoamylase; GO3824;
KW   GO4339; GO5976; GO8152; GO16787; GO16798.
XX
OS   Saccharomycopsis fibuligera.
XX
CC PN   WO2011153516-A2.
XX
CC PD   08-DEC-2011.
XX
CC PF   03-JUN-2011; 2011WO-US039192.
XX
PR   03-JUN-2010; 2010US-0351165P.
PR   06-DEC-2010; 2010US-0420142P.
XX
CC PA   (MASC-) MASCOMA CORP.
CC PA   (UYST-) UNIV STELLENBOSCH.
XX
CC PI   Brevnova E,  Mcbride JE,  Wiswall E,  Wenger KS,  Caiazza N,  Hau HH;
CC PI   Argyros A,  Agbogbo F,  Rice CF,  Barrett T,  Bardsley JS,  Foster AS;
CC PI   Warner AK,  Mellon M,  Skinner R,  Shikhare I,  Den Haan R,  Gandhi CV;
CC PI   Belcher A,  Rajgarhia VB,  Froehlich AC,  Deleault KM,  Stonehouse E;
CC PI   Tripathi SA,  Gosselin J,  Chiu Y,  Xu H;
XX
DR   WPI; 2011-P96645/01.
DR   PC:NCBI; gi19032257.
XX
CC PT   New recombinant yeast host cell containing heterologous polynucleotides 
CC PT   encoding a polypeptide comprising specific amino acid sequences for 
CC PT   fermenting lignocellulosic biomass e.g. corn fiber, and for converting 
CC PT   acetate to ethanol.
XX
CC PS   Claim 38; SEQ ID NO 445; 348pp; English.
XX
CC   The present invention relates to a novel recombinant yeast host cell 
CC   containing heterologous polynucleotides encoding a polypeptide for 
CC   fermenting lignocellulosic biomass (corn fiber) and for converting 
CC   acetate to ethanol. The invention also provides: (1) a composition 
CC   comprising a lignocellulosic substrate and the host cell; (2) a method 
CC   for generating a media supernatant by incubating the host cell with a 
CC   medium containing a carbon source; (3) a method for producing a 
CC   fermentation product by combining the host cell with a lignocellulosic 
CC   material; allowing the host cell to ferment the lignocellulosic material;
CC   and recovering at least one products of the fermentation; (4) a co-
CC   culture of the host cells; (5) a novel recombinant yeast host cell 
CC   comprising at least one heterologous polynucleotide encoding glucoamylase
CC   or alpha-glucosidase or an enzyme that hydrolyzes pentose sugar; (6) a 
CC   novel transformed yeast cell comprising at least one heterologous 
CC   polynucleotide encoding a glucoamylase or an alpha-glucosidase or an 

CC   grain feedstock-based substrate and the yeast cell; (8) a media 
CC   supernatant comprising the yeast cell and a medium containing a carbon 
CC   source; (9) a method for producing a fermentation product by combining 
CC   the yeast cell with a grain feedstock; allowing the yeast cell to ferment
CC   the grain feedstock; and recovering at least one product of the 
CC   fermentation; and (10) a fermentation product produced by the yeast cell 
CC   and a co-culture of the yeast cells. The present sequence is a 
CC   Saccharomycopsis fibuligera cellulase protein, a saccharolytic enzyme, 
CC   used as a heterologous polynucleotide in the preparation of the novel 
CC   recombinant yeast host cell.
CC   
CC   Revised record issued on 10-JAN-2012 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 515 AA;

  Query Match             100.0%;  Score 2710;  DB 18;  Length 515;
  Best Local Similarity   100.0%;  
  Matches  515;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60

Qy         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120

Qy        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180

Qy        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240

Qy        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300

Qy        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360

Qy        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420

Qy        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480

Qy        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515
              |||||||||||||||||||||||||||||||||||
Db        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515


Sequence alignment between the alpha-amylase of SEQ ID NO:2 of the instant application (“Qy”) and the alpha-amylase of Chen (“Db”).

A7Z151_BACVZ

AC   A7Z151;
DT   23-OCT-2007, integrated into UniProtKB/TrEMBL.
DT   23-OCT-2007, sequence version 1.
DT   07-OCT-2020, entry version 90.
DE   RecName: Full=Alpha-amylase {ECO:0000256|RuleBase:RU361134};
DE            EC=3.2.1.1 {ECO:0000256|RuleBase:RU361134};
GN   OrderedLocusNames=RBAM_003280 {ECO:0000313|EMBL:ABS72727.1};
OS   Bacillus velezensis (strain DSM 23117 / BGSC 10A6 / FZB42) (Bacillus
OS   amyloliquefaciens subsp. plantarum).
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Bacillus;
OC   Bacillus amyloliquefaciens group.
OX   NCBI_TaxID=326423 {ECO:0000313|EMBL:ABS72727.1, ECO:0000313|Proteomes:UP000001120};
RN   [1] {ECO:0000313|EMBL:ABS72727.1, ECO:0000313|Proteomes:UP000001120}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=DSM 23117 / BGSC 10A6 / FZB42
RC   {ECO:0000313|Proteomes:UP000001120};
RX   PubMed=17704766; DOI=10.1038/nbt1325;
RA   Chen X.H., Koumoutsi A., Scholz R., Eisenreich A., Schneider K.,
RA   Heinemeyer I., Morgenstern B., Voss B., Hess W.R., Reva O., Junge H.,
RA   Voigt B., Jungblut P.R., Vater J., Sussmuth R., Liesegang H.,
RA   Strittmatter A., Gottschalk G., Borriss R.;
RT   "Comparative analysis of the complete genome sequence of the plant growth-
RT   promoting bacterium Bacillus amyloliquefaciens FZB42.";
RL   Nat. Biotechnol. 25:1007-1014(2007).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Endohydrolysis of (1->4)-alpha-D-glucosidic linkages in
CC         polysaccharides containing three or more (1->4)-alpha-linked D-
CC         glucose units.; EC=3.2.1.1; Evidence={ECO:0000256|RuleBase:RU361134};
CC   -!- COFACTOR:
CC       Name=Ca(2+); Xref=ChEBI:CHEBI:29108;
CC         Evidence={ECO:0000256|ARBA:ARBA00001913};
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 13 family.
CC       {ECO:0000256|ARBA:ARBA00008061, ECO:0000256|RuleBase:RU003615}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP000560; ABS72727.1; -; Genomic_DNA.
DR   RefSeq; WP_011996291.1; NC_009725.2.
DR   CAZy; CBM26; Carbohydrate-Binding Module Family 26.
DR   CAZy; GH13; Glycoside Hydrolase Family 13.
DR   EnsemblBacteria; ABS72727; ABS72727; RBAM_003280.
DR   KEGG; bay:RBAM_003280; -.
DR   HOGENOM; CLU_013336_4_1_9; -.
DR   KO; K01176; -.
DR   OMA; FHNAMVG; -.
DR   BioCyc; BAMY326423:G1G84-334-MONOMER; -.
DR   Proteomes; UP000001120; Chromosome.
DR   GO; GO:0004556; F:alpha-amylase activity; IEA:UniProtKB-UniRule.
DR   GO; GO:0103025; F:alpha-amylase activity (releasing maltohexaose); IEA:UniProtKB-EC.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-KW.
DR   GO; GO:0005975; P:carbohydrate metabolic process; IEA:UniProtKB-KW.
DR   Gene3D; 2.60.40.10; -; 1.
DR   Gene3D; 2.60.40.1180; -; 1.
DR   InterPro; IPR031319; A-amylase_C.
DR   InterPro; IPR006046; Alpha_amylase.
DR   InterPro; IPR031965; CBM26.
DR   InterPro; IPR006047; Glyco_hydro_13_cat_dom.
DR   InterPro; IPR013780; Glyco_hydro_b.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.

DR   Pfam; PF00128; Alpha-amylase; 1.
DR   Pfam; PF16738; CBM26; 1.
DR   PRINTS; PR00110; ALPHAAMYLASE.
DR   SMART; SM00642; Aamy; 1.
DR   SMART; SM00632; Aamy_C; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
PE   3: Inferred from homology;
KW   Calcium {ECO:0000256|ARBA:ARBA00022837};
KW   Carbohydrate metabolism {ECO:0000256|RuleBase:RU361134};
KW   Glycosidase {ECO:0000256|RuleBase:RU361134};
KW   Hydrolase {ECO:0000256|RuleBase:RU361134};
KW   Metal-binding {ECO:0000256|ARBA:ARBA00022723};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..33
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           34..659
FT                   /note="Alpha-amylase"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5002716683"
FT   DOMAIN          50..366
FT                   /note="Aamy"
FT                   /evidence="ECO:0000259|SMART:SM00642"
FT   DOMAIN          393..468
FT                   /note="Aamy_C"
FT                   /evidence="ECO:0000259|SMART:SM00632"
SQ   SEQUENCE   659 AA;  72454 MW;  2AB36D086C439CC2 CRC64;

  Query Match             100.0%;  Score 3377;  DB 126;  Length 659;
  Best Local Similarity   100.0%;  
  Matches  633;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GPAAANAETANKSNKVTASSVKNGTILHAWNWSFNTLTQNMKDIRDAGYAAIQTSPINQV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 GPAAANAETANKSNKVTASSVKNGTILHAWNWSFNTLTQNMKDIRDAGYAAIQTSPINQV 86

Qy         61 KEGNQGDKSMRNWYWLYQPTSYQIGNRYLGTEQEFKDMCAAAEKYGVKVIVDAVINHTTS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         87 KEGNQGDKSMRNWYWLYQPTSYQIGNRYLGTEQEFKDMCAAAEKYGVKVIVDAVINHTTS 146

Qy        121 DYGAISDEIKRIPNWTHGNTQIKNWSDRWDVTQNSLLGLYDWNTQNTEVQVYLKRFLERA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 DYGAISDEIKRIPNWTHGNTQIKNWSDRWDVTQNSLLGLYDWNTQNTEVQVYLKRFLERA 206

Qy        181 LNDGADGFRYDAAKHIELPDDGNYGSQFWPNITNTSAEFQYGEILQDSASRDTAYANYMN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 LNDGADGFRYDAAKHIELPDDGNYGSQFWPNITNTSAEFQYGEILQDSASRDTAYANYMN 266

Qy        241 VTASNYGHSIRSALKNRNLSVSNISHYASDVSADKLVTWVESHDTYANDDEESTWMSDDD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        267 VTASNYGHSIRSALKNRNLSVSNISHYASDVSADKLVTWVESHDTYANDDEESTWMSDDD 326

Qy        301 IRLGWAVIGSRSGSTPLFFSRPEGGGNGVRFPGKSQIGDRGSALFKDQAITAVNTFHNVM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        327 IRLGWAVIGSRSGSTPLFFSRPEGGGNGVRFPGKSQIGDRGSALFKDQAITAVNTFHNVM 386

Qy        361 AGQPEELSNPNGNNQVFMNQRGSKGVVLANAGSSSVTINTSAKLPDGRYDNRAGAGSFQV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        387 AGQPEELSNPNGNNQVFMNQRGSKGVVLANAGSSSVTINTSAKLPDGRYDNRAGAGSFQV 446

Qy        421 ANGKLTGTINARSAAVLYPDDIGNAPHVFLENYQTGAVHSFNDQLTVTLRANAKTTKAVY 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        447 ANGKLTGTINARSAAVLYPDDIGNAPHVFLENYQTGAVHSFNDQLTVTLRANAKTTKAVY 506

Qy        481 QINNGQQTAFKDGDRLTIGKGDPIGTTYNIKLTGTNGEGAARTQEYTFVKKDPSQTNIIG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        507 QINNGQQTAFKDGDRLTIGKGDPIGTTYNIKLTGTNGEGAARTQEYTFVKKDPSQTNIIG 566

Qy        541 YQNPDHWGQVNAYIYKHDGGRAIELTGSWPGKAMTKNANGMYTLTLPENTDTANAKVIFN 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        567 YQNPDHWGQVNAYIYKHDGGRAIELTGSWPGKAMTKNANGMYTLTLPENTDTANAKVIFN 626

Qy        601 NGSAQVPGQNQPGFDYVQNGLYNNSGLNGYLPH 633
              |||||||||||||||||||||||||||||||||
Db        627 NGSAQVPGQNQPGFDYVQNGLYNNSGLNGYLPH 659


Sequence alignment between the glucoamylase of SEQ ID NO:5 of the instant application (“Qy”) and the glucoamylase of Hostinova (“Db”).


Q8TFE5_SACFI
ID   Q8TFE5_SACFI            Unreviewed;       515 AA.
AC   Q8TFE5;
DT   01-JUN-2002, integrated into UniProtKB/TrEMBL.
DT   01-JUN-2002, sequence version 1.
DT   12-AUG-2020, entry version 58.
DE   RecName: Full=1,4-alpha-D-glucan glucohydrolase {ECO:0000256|ARBA:ARBA00020184};
DE            EC=3.2.1.3 {ECO:0000256|ARBA:ARBA00012593};
DE   AltName: Full=Glucan 1,4-alpha-glucosidase {ECO:0000256|ARBA:ARBA00015161};
GN   Name=glu 0111 {ECO:0000313|EMBL:CAC83969.1};
OS   Saccharomycopsis fibuligera (Yeast).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Saccharomycotina; Saccharomycetes;
OC   Saccharomycetales; Saccharomycopsidaceae; Saccharomycopsis.
OX   NCBI_TaxID=4944 {ECO:0000313|EMBL:CAC83969.1};
RN   [1] {ECO:0000313|EMBL:CAC83969.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=IFO 0111 {ECO:0000313|EMBL:CAC83969.1};
RX   PubMed=12623067; DOI=10.1016/S0003-9861(03)00003-1;
RA   Hostinova E., Solovicova A., Dvorsky R., Gasperik J.;
RT   "Molecular cloning and 3D structure prediction of the first raw-starch-
RT   degrading glucoamylase without a separate starch-binding domain.";
RL   Arch. Biochem. Biophys. 411:189-195(2003).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Hydrolysis of terminal (1->4)-linked alpha-D-glucose residues
CC         successively from non-reducing ends of the chains with release of
CC         beta-D-glucose.; EC=3.2.1.3;
CC         Evidence={ECO:0000256|ARBA:ARBA00001863};
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 15 family.
CC       {ECO:0000256|ARBA:ARBA00006188}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AJ311587; CAC83969.1; -; mRNA.
DR   CAZy; GH15; Glycoside Hydrolase Family 15.
DR   CLAE; GLA15B_SACFI; -.
DR   BRENDA; 3.2.1.3; 2072.
DR   GO; GO:0004339; F:glucan 1,4-alpha-glucosidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0005976; P:polysaccharide metabolic process; IEA:InterPro.
DR   Gene3D; 1.50.10.10; -; 1.
DR   InterPro; IPR008928; 6-hairpin_glycosidase_sf.
DR   InterPro; IPR012341; 6hp_glycosidase-like_sf.
DR   InterPro; IPR011613; GH15-like.
DR   InterPro; IPR000165; Glucoamylase.

DR   PRINTS; PR00736; GLHYDRLASE15.
DR   SUPFAM; SSF48208; SSF48208; 1.
DR   PROSITE; PS00820; GLUCOAMYLASE; 1.
PE   2: Evidence at transcript level;
KW   Glycosidase {ECO:0000313|EMBL:CAC83969.1};
KW   Hydrolase {ECO:0000313|EMBL:CAC83969.1}; Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..18
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           19..515
FT                   /note="1,4-alpha-D-glucan glucohydrolase"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5004316382"
FT   DOMAIN          54..504
FT                   /note="Glyco_hydro_15"
FT                   /evidence="ECO:0000259|Pfam:PF00723"
SQ   SEQUENCE   515 AA;  57423 MW;  A2F27D9EEA842AE0 CRC64;

  Query Match             100.0%;  Score 2710;  DB 14;  Length 515;
  Best Local Similarity   100.0%;  
  Matches  515;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60

Qy         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120

Qy        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180

Qy        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240

Qy        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300

Qy        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360

Qy        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420

Qy        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480

Qy        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515
              |||||||||||||||||||||||||||||||||||
Db        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515